 HUTTIG SASH & DOOR COMPANYHuttig Sash & Door Company and Freight Drivers,Warehousemen and Helpers Local Union No. 390,an Affiliate of International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica. Case 12-CA-7846-2December 5, 1978DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn July 7, 1978, Administrative Law Judge SidneyJ. Barban issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Huttig Sash & DoorCompany, Miami, Florida, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.X Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASESIDNEY J. BAREAN. Administrative Law Judge: This mat-ter was heard before me in Miami, Florida, on January 10,1978, upon a complaint issued on October 13, 1977, basedon a charge filed on September 6, 1977, by the above-named Charging Party (herein called the Union). The com-plaint alleges that the above-named Respondent violatedSection 8(aX1) of the National Labor Relations Act, asamended (herein called the Act), by (1) interrogating em-ployees concerning union activities and sympathies, (2) re-questing that an employee become involved in conversa-tions of other employees and report talk about the Union,(3) lending an employee money with a request that he keepthis in mind when voting in a scheduled representationelection, and (4) maintaining a work rule which prohibitedany kind of meetings or solicitation on Respondent's prop-erty; and violated Section 8(a)(3) and (1) of the Act bydischarging employee Kenneth Rush on or about August26, 1977. The answer to the complaint denies the commis-sion of the unfair labor practices alleged, but admits allega-tions of the complaint sufficient tojustify assertion of juris-diction under current standards of the Board (Respondent,a multistate enterprise, engaged at Miami, Florida, in thewholesale distribution of millwork and building materials,during a recent annual period received goods and materialsvalued in excess of $50,000 at its Miami facility shippeddirectly from outside the State of Florida) and to support afinding that the Union is a labor organization within themeaning of the Act.Upon the entire record in this case, from observation ofthe witnesses and their demeanor, and after due consider-ation of the briefs filed by the General Counsel and Re-spondent, I make the following:FINDINGS AND CONCLUSIONSI. THE FACTSThe decision of the issues in this case depends to a largeextent upon resolution of conflicts in the testimony amongthe various witnesses. In assessing the credibility of thewitnesses, I have considered my impressions of the witness-es and their testimony on the record considered as a whole,the arguments in the briefs, as well as the probabilities in-herent in the situations involved. The following findingsare based on my resolution of the issues of credibility. Tothe extent that the testimony is not consistent with thesefindings, I do not credit that evidence. In some cases,where it seems particularly advisable, I have indicated thebasis for credibility findings.A. The Employment of Kenneth RushAt its Miami facility, Respondent maintains a warehousewhere it receives, stores, and distributes millwork andbuilding material. Also, part of the warehouse is an area inwhich Respondent does certain millwork operations. Dur-ing the period with which we are concerned here, therewere between 8 and II nonsupervisory employees engagedin warehousing and driving tasks in the warehouse opera-tions. Adjacent to the warehouse area, Respondent con-ducted its office operations, including its sales activities.During the times material to this case, Gordon E. Fair-banks was Respondent's warehouse superintendent at thisfacility. He was directly responsible to Carl McVay, Re-spondent's general manager in Miami. It is admitted thatboth are supervisors and agents of Respondent within themeaning of the Act.Kenneth Rush, while employed by another employer,had occasion to make a number of deliveries to Respon-571 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent's warehouse. Fairbanks became impressed with Rushand several times pressed Rush to file an application foremployment with Respondent; Rush did so in May 1977(all dates hereafter are in 1977 unless otherwise noted). Hebegan working for Respondent in late May. Fairbanks toldRush that he wanted Rush to learn the warehouse opera-tions as quickly as he could in order to be of assistance toFairbanks. Thereafter, Rush's duties principally consistedof loading and unloading trucks and freight cars (togetherwith other warehouse employees) and checking invoices ortallies of goods and materials received by Respondent. Inlight of issues raised in this matter, it is of some signifi-cance to note that Rush was not told at this time of therecent retirement of Millwork Superintendent Bill Dyer, orthat Rush might be expected to do millwork operations. Hewas told that Respondent had a probationary period butnot the length of that period. He also was not told that hewas considered a trainee, although that is what Respon-dent now contends he was.'During this employment with Respondent, Rush re-ceived no complaints concerning the performance of hiswork or his conduct.2B. Rush's Union ActivitiesIn late June or early July, Rush began discussing thepossibility of unionization with other warehouse employ-ees. Receiving some encouragement, Rush set up a meetingfor the warehouse employees at a local tavern. At thismeeting he was asked to obtain union authorization cards.He did so and arranged another meeting of the employeesat the same tavern on July 28, which was attended by mostof the warehouse and millwork employees. Apparently allof those employees signed authorization cards in favor ofthe Union. Other such meetings of the employees tookplace at the tavern in August and September.By letter to Respondent dated August 18, received onAugust 23, the Union claimed to represent a majority ofRespondent's warehouse employees and drivers and re-quested recognition and bargaining. The Union about thistime or soon thereafter filed a petition for representation ofthese employees with the Regional Office of the Board.The Board held an election among the warehouse em-ployees and drivers on October 19, following a hearing onSeptember 27 on the Union's petition.C. Respondent's Talks With Rush and Other Employees1. In the first part of August, on the Monday after theemployees signed union authorization cards, or on theMonday of the following week, when Rush was in Fair-IThis contention, like some other parts of the testimony of Fairbanks andMcVay, tended to become confusing. At different points it was indicatedthat it was intended that Rush also might be trained for other duties or thathe was being groomed to succeed Fairbanks when he retired. I am notconvinced as to these contentions, although the latter may have beenthought of as a possibility for the distant future. On the record as a whole.the testimony of Respondent's witnesses seemed to equate "trainee" with"probationer."2 Fairbanks seemed to equivocate on this issue. McVay stated that hemade no complaint. I credit Rush as set forth above.banks' office turning in some paper work, Fairbanks askedRush if there had been a union at his previous employer.When Rush answered that there had not been, Fairbanksasked if Rush had ever belonged to a union or if he hadbeen approached by a union since working for Respon-dent. Rush answered in the negative.2. In the following week, when Rush was again in Fair-banks' office with some paper work, Fairbanks asked Rushif he would be a "good company man," and if he saw anygroup of employees talking, "to find out what they weretalking about, if it was union or whatever, and report backto him." 4After some uncertainty in his testimony, Fairbanksdenied that he had asked Rush "to keep his earsopen and report back ...if he heard anybody talkingunion or engaging in union activities," stating that "I toldhim to keep his eyes and ears open. ..for stealing." Fair-banks stated that Respondent "had a lot of problems withstealing" (not otherwise specified) and that he did not wantstrangers in the warehouse. In his testimony, Fairbanksalso tied this explanation in with the following incidentrelated by Rush.3. Shortly after the above incident, when Rush wasagain in Fairbanks' office in connection with his work,FIairbanks showed him a list of company rules, which Rushhad not previously seen in the plant. Fairbanks pointed outone of these rules to Rush, which, as the latter recalled,forbade "solicitation or passing out printed matter on com-pany property and company time." Later that day, Rushsaw these rules posted on a bulletin board in the ware-house.Fairbanks recalled only that he had a discussion withRush in which he told Rush "to keep his eyes and earsopen for strange people [identified elsewhere as pedlars orsolicitors] coming in this warehouse," again because of as-serted problems with stealing. He did not recall pointingout any particular company rule to Rush and denied thathe had any similar discussion with any other employees.Jeff Patey, Respondent's office manager, recalled beingin the office in early August when he overheard Fairbankstelling Rush to keep his eyes and ears open. But he heardno mention of the Union in that conversation, or any men-tion of pedlars or solicitation.Rush did recall an instance in which Fairbanks spoke tohim about strangers coming into the warehouse, but deniedthat this was mentioned, or that stealing was mentioned onthe occasions set forth above. Upon considering the recordas a whole and my impression of the witnesses, I creditRush's testimony as set forth above, as to both incidents. Ibelieve that Fairbanks' testimony confuses several differ-ent conversation.4. Rush's employment with Respondent was terminatedon Friday, August 26, as discussed hereinafter. On the fol-3Fairbanks recalled asking Rush if his previous employer had beenunionized, but states this was merely conversation, that it had no relation tounion activity at Respondent's facility. He further testified, "That's all Iremember about union, period." I have credited Rush as set forth above.Fairbanks denied that he had asked "any other employee ... .whether ornot he had been a member of the union." He further denied any knowledgeof Rush's union activity until after Rush vwas let go,4 Rush states that on several occasions during this period Fairbanks spoketo him about being "a good company man."572 HUTTIG SASH & DOOR COMPANYlowing Monday or Tuesday, General Manager McVaywent around the warehouse speaking to the employeespresent, either singly, or in groups of two or three. McVayasked those employees why they wanted a union at Re-spondent's operation. Some replied (untruthfully) that theydid not know anything about it. Others answered that theydesired better benefits or were happy with things as theywere. In some instances McVay asked if the employeesknew what the Union would cost them, and, when theystated they did not know, McVay said he would find outfor them. McVay immediately went into his office andwrote down the responses given by the employees.McVay's original testimony on this subject was: "I askedthem what they wanted a union for. I said, 'I don't knowwhy you want a union in here.' " Immediately thereafterMcVay asserted, "I did not ask them. I said to them, 'Idon't know what you want a union in here for.' I made astatement to them. I didn't ask them." To the extent thatMcVay asserts that he was not asking the employees toinform him as to their reasons for desiring union represen-tation on this occasion, I do not credit his testimony.5. When employee Robert Brown returned to work afterbeing hospitalized in September 1977, he sought a loanfrom Fairbanks to help him pay his rent. Fairbanks sug-gested that Brown see McVay, but Brown demurred. Laterthat day McVay came to Brown and tendered him theamount of money which Brown had sought from Fair-banks, at the same time telling Brown, "Don't forget aboutme when the voting day comes up."D. The Discharge of RushIt should be noted initially that though Respondent con-tends that Rush was laid off, not discharged, because of"economic reasons," inter alia, I find that he was dis-charged. Rush was not told that he was being laid off whenhe was let go, nor was he informed that he would be ormight be called back to work under any conditions. Fur-ther, Respondent's reasons for letting him go, as discussedhereinafter, do not stand close analysis. The fact that Re-spondent did reemploy Rush after the issuance of the com-plaint in this matter, as set forth hereinbelow, does notalter the nature of the original termination.5On August 26, Rush was called into McVay's office,where, according to Rush's credited testimony, McVaytold Rush that Respondent "no longer needed" him due tothe fact that "work was slow"; and because Rush was "nolonger needledr' to replace retired Mill Superintendent BillDyer, who Rush was informed he had had been hired toreplace (Rush had not previously been informed of this);and because Rush "was not taking the proper work loadoff Mr. Fairbanks." 6 In addition, though it was not statedto Rush, Respondent now justifies its timing of Rush's dis-Even Warehouse Superintendent Fairbanks had some difficulty with theproblem. At one point on direct examination he accepted the idea that Rushhad been "discharged"; at another point he suggested that Rush had been"dismissed."6 McVay, early in the hearing, gave the following reasons for letting Rushgo: "Economic conditions was one reason. Another reason is that wethought we needed an assistant to [Fairbanks] due to the retirement of ourmill superintendent [Dyer] who assisted [Fairbanksl in his duties We foundout this was not necessary since we had a trainee [Thomas Arnold] hiredcharge (3 days after receipt of the Union's demand forrecognition) on the basis that Rush's 90-day probationaryperiod was about to expire.The testimony adduced in support of the various reasonsgiven for the testimony of Rush tends to be inconsistentand sometimes shifting. Thus, in the first place, there is adispute between McVay and Fairbanks as to whether workwas actually slow at the time Rush was let go, and alsoseemingly as to whether Rush was told that work was slow.Thus McVay, when asked if the work was slow when Rushwas terminated, replied, "The work, when we let Mr. Rushgo was approximately the same as when we hired him.*. ." Earlier, in response to the statement that "Now yousay work was slow," McVay asserted "I didn't say it wasslow.... ." Fairbanks, on the other hand, when asked whatRush was told when he was terminated, answered, ". ..wehad a slack up in business. Business had just kind a slackedoff. And due to lack of work ...I didn't need him"; andalso "[Aind I needed more help which I found out hewasn't capable of helping me enough."On consideration of the testimony of the two men andthe record as a whole, I credit McVay over Fairbanks onthis issue and find that there was no decline in work at thetime Rush was let go. This seems to be the position adopt-ed by Respondent in its brief (p. 5).Respondent's brief (pp. 5-6) argues that even thoughthere was as much work to be done, there was less need forRush (which the brief recognizes as a seeming inconsisten-cy), because it is asserted that the Respondent had hiredanother man (identified only as "Clarence") to performmillwork in the operation formerly supervised by Superin-tendent Dyer. A major difficulty with this contention, how-ever, is that, although McVay and Fairbanks assert thatRush was hired in part to take the place of Dyer, neitherasserted that the employment of Clarence was brought upfor the first time on Fairbanks' cross-examination. At thatpoint, when asked if Clarence had been employed beforeor after Rush, Fairbanks said, "I really don't know, sir.He's [i.e., Clarencel been there about, oh, maybe eight ornine months."' 7On direct examination, Fairbanks testified that he andMcVay decided that they "just didn't need" Rush at theend of his probationary period because "he [Rush] wassupposed to help in the mill with Bill Dyer. More or lesstake some of Bill Dyers' duties. That the guy in the millwould make the doors. And do a little bit of millwork." Oncross-examination, however, when pressed as to what itwas Rush was failing to do in the mill that made him thusdispensable, Fairbanks tended to deprecate the work to bedone in the mill and emphasize Rush's failings elsewhere,as the following excerpts from his testimony show:Q. (Mr. Richman) Well, you said you hired Mr.Rush because you needed him for the mill. Did youneed him for the mill?A. We needed him to help me, sir, wherever I seenfit to put him.prior to Rush who was very efficient at the Job." Later, McVay added,"Economically, we don't feel we needed two [trainees, Rush and Arnoldl."7 This would indicate that Clarence was employed in Apnl or May. SinceRush was employed in late May. the chances are that Clarence was em-ployed before Rush.573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.... And you said he wasn't doing the job?A. Right.Q. New what kind of work did you expect him todo in the mill?A. Well, sir, the mill is a very small part. It's part ofthe warehouse.Q. So what work did you expect Mr. Rush to do inthe mill?A. He would help me a little bit, sir. If I walked inthe mill and I want to nail up a pile of doors, I wouldask him to help me nail them up or give him a man tohelp nail up the doors.Q. And in what way was he not helping you in themill?A. Well, sir, you're tying in the mill. He helped me alittle bit in the mill. But as far as being my assistant hewasn't helping me enough with the checking of the mate-rial.Q. Okay So now it's the checking .... Now hadyou gone to him and told him, or explained to himthat you didn't think he was doing the job?A. No, sir, ... I was expecting him more or less tocome to me and ask for a little more work to do. Imean if we had a trailer of doors to put away, I wouldexpect for him, not for me telling him so much, to bea little aggressive and grab it and do it. But he nevercame to me so much to do these things.... Hewasn't helping me enough. [Emphasis supplied.]Inasmuch as this appeared to be a significant shift inRespondent's position, Fairbanks was thereafter asked toexplain just how Rush failed to "measure up" in his work,to which Fairbanks replied, "Well, sir, when you say mea-sure up, let me say that my job requires a lot of pencilwork. When he was helping me it required a lot of pencilwork. And he just wasn't giving me what I needed. Andthat's about all I can tell you, sir. He wasn't enough helpfor me. In other words, he wasn't handling the responsibil-ity I wanted him to handle." When asked for specifics,Fairbanks said only that "when it came to a carload ofmaterial I found that I was going back and rechecking itmyself to make it come out right," but also stated that hecould not recall any occasion on which he brought this toRush's attention.Nevertheless, Fairbanks, at another place in his testi-mony, agreed that Rush did assist him "in the ways that[Fairbanks] asked him to."Based on the above and the record as a whole, I amconvinced that Rush was not hired to replace Mill Superin-tendent Dyer or to do his work. I am further persuadedthat the various reasons given to Rush and in testimony atthe hearing as reasons for Rush's termination were make-weight excuses to justify Respondent's action.8$I have not discussed in detail Respondent's claim that Rush was notneeded because Respondent had another trainee, Arnold, available. I be-lieve this to be of the same caliber as the contentions which have beendiscussed. The record is convincing that Arnold then, as now, was employedE. The Rehire of RushBy letter dated December 14, McVay advised Rush:"There is a job opening in our warehouse requiring thesame type work that you were doing prior to your lay-off.Since you were the last employee laid off, this job is beingoffered to you .... The salary will be the same as yourprevious earnings." 9 Rush accepted the offer and has re-turned to work in Respondent's warehouse.According to Fairbanks, the job offered Rush becameavailable when Respondent terminated another warehouseemployee who had been hired before Rush to be Fair-banks' assistant, but had proved to be completely unrelia-ble. Fairbanks asserts that Rush is now doing the samework as before, but indicates that he is not now Fairbanks'"assistant," that Rush "had a little more authority before."(This last assertion is not explained. Possibly Fairbankswas referring to the fact that he alone is now doing all ofthe checking of tallies.)On the day before the hearing is this matter, Rush desir-ing to speak with McVay about delay in receipt of subpe-nas issued to the warehouse employees to testify at thehearing, asked permission to come into McVay's office.When McVay agreed, Rush asked if there had been anynotification from the union hall concerning the subpenas.McVay responded that he did not "want to hear nothingelse about any damn union"; that none of the employeeswould be released "to go to court without a subpena." 10II. ANALYSIS AND CONCLUSIONSA. Alleged Interference With and Restraint and Coercion ofEmployeesInterrogation: Shortly after Rush spearheaded the unionorganizational drive, while Rush was in SuperintendentFairbanks' office, Fairbanks asked Rush whether his previ-ous employer had been unionized, and whether Rush hadbeen a member of a union previously, or whether he hadbeen approached by a union while employed at Respon-dent. Rush replied in the negative. Shortly after Rush'stermination, and within a week after the Union claimedmajority status and demanded recognition, General Man-ager McVay went into the warehouse and queried the em-ployees as to why they wanted a union in Respondent'soperation. Some gave truthful replies; others untruthfullydenied that they knew anything about the Union. In thecontext of this case, and particularly in light of the fact thatMcVay's attempt to have the employees declare themselvesas to the Union followed immediately upon the dischargein a sales capacity, with his base in Respondent's office, and that he waspnrncipally available to Fairbanks on an emergency basis.The indications from Faribanks' testimony (though his testimony on thepoint tended to be unclear) were that Respondent did not have a senioritypolicy. notwithstanding the implications of this letter.0 McVay, called as a hostile witness by General Counsel, testified sub-stantially in accordance with Rush's testimony set forth above, except thathe asserts that Rush "busted" into his office, and that he (McVay) probablysaid that "the union ... is not going to run my business." I have creditedRush as set forth above. However, I was struck at the hearing with thevehemence of McVay's last quoted assertion and his repetition of that posi-tion to General Counsel at the hearing.574 HUTTIG SASH & DOOR COMPANYof Rush, the leading advocate of the Union, I find thatRespondent's actions set forth constitute unfair labor prac-tices in violation of Section 8(a)(1) of the Act.Request to report on union activities: Fairbanks askedRush to be a good company man and report back to Fair-banks conversations among the employees, in Rush'swords, about the "union or whatever." I find that by thisconduct Respondent engaged in unfair labor practices inviolation of Section 8(aX1) of the Act.The employee loan: McVay loaned a substantial amountof money to employee Brown with the request that Brownnot "forget about me when the voting day comes up." Re-spondent argues that since Respondent had a right to soli-cit the employee to vote "no" and did not actually condi-tion this loan or any future loan on the way the employeevoted, no violation should be found. However, the vicehere is similar to that which attaches to any personal bene-fit granted by the employer just before an election: thedemonstration that the employer's beneficence dependsupon the employer's good will and may be withdrawn ifthe employer is not pleased. It is found that by this actionRespondent violated Section 8(a)(l) of the Act.The no-solicitation, no-distribution rule: Employee Rushtestified that Superintendent Fairbanks, after the employ-ees had signed authorization cards for the Union, for thefirst time called Rush's attention to a company rule forbid-ding "solicitation or passing out printed matter on compa-ny property and company time." Later that day, Fairbanksposted this on the company bulletin board. In the absenceof any explanation to the employees as to their rights todiscuss the Union during nonwork periods or distributewritten materials on company property away from workareas during nonwork periods, this rule is impermissiblybroad and violates Section 8(a)(I) of the Act. See, e.g.,Waukegan-North Chicago Transit Company, 225 NLRB 833(1976).B. Alleged DiscriminationKenneth Rush was employed by Respondent in lateMay to work in the warehouse, purportedly as an assistantto the warehouse superintendent; however, so far as thisrecord shows, the only task he performed not regularly as-signed to others was checking tallies of incoming freight.Although Respondent now contends that his work perfor-mance was unsatisfactory, management made no com-plaint to Rush during his tenure of employment. In lateJuly, Rush was apparently solely responsible for organizingthe warehouse on behalf of the Union, by arranging meet-ings to discuss organization, securing union authorizations,and getting the employees to sign those cards. Shortlythereafter, Fairbanks, the warehouse superintendent, had aseries of talks with Rush concerning union activities. FirstFairbanks queried Rush as to whether his previous em-ployer had been unionized, whether Rush had been amember of a union, and whether he had been approachedby a union while employed by Respondent. Significantly,no other employees were questioned about such matters atthat time. Thereafter, Fairbanks asked Rush to be "a goodcompany man" and report back to Fairbanks what the em-ployees were talking about, including union matters. Andlast, Fairbanks made a particular point of advising Rushthat it would be a violation of company rules to solicit ordistribute literature on "company time or company prem-ises."On August 23, Respondent received a letter from theUnion claiming that the Union had signed up a majority ofRespondent's warehouse employees and demanding recog-nition. On August 26, Respondent let Rush go, giving himreasons for his termination which the record shows wereeither not true, or at best makeshift excuses for that action.Respondent contends, nevertheless, that there is no evi-dence that Respondent knew of Rush's union activity, and,thus, could not have let him go for that reason, and, in anyevent, is not shown to have any animus against union orga-nization, and, thus, would not be likely to discharge anemployee for such activities. It is true that there is no directevidence of company knowledge of Rush's union activities.However, the singling out of Rush for questioning concern-ing his union connections shortly after he had signed upthe employees for the Union, as well as other union-ori-ented actions in which Respondent involved him, as well asthe fact that he was quickly discharged when the Uniondemanded recognition, raise a strong inference that Re-spondent took these actions because they knew of his activ-ities on behalf of the Union-at least in the absence ofcredible explanations for Respondent's actions, which, ashas been noted, are lacking. In addition, in a small, appar-ently close-knit work group as that employed in Respon-dent's warehouse (8-11 employees) there is a substantiallikelihood that management would become informed ofthe emloyees' union activities and the identity of the leaderin those activities." I find that at the time Rush was termi-nated, Respondent knew or had reason to believe thatRush was active on behalf of the Union. As to Respon-dent's union animus, the record is convincing that Respon-dent's management at this facility was opposed to union-ization, and, on the record as a whole, I am convinced thatRespondent terminated Rush because of his union activi-ties and, thus, violated Section 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By coercively interrogating employees concerningtheir membership in, contacts with, and sympathies in re-gard to labor organizations, by requesting an employee toreport back to management employee conversations con-cerning the Union, by granting an employee benefit to af-H Respondent points out that Fairbanks would not logically have re-quested Rush to report back employee conversations about the Union if heknew of Rush's union activities, and, thus, he must not have known. This isa good point and I have given it careful consideration. However, it does notnecessarily follow that Fairbanks acted in ignorance of Rush's activities; hemay not have fully trusted his information and sought in this manner to testRush, or, more likely, Fairbanks thought he could persuade Rush to be "agood company man," and forego his adherence to the Union. as indicatedby Fairbanks' admonishment to Rush on this and other occasions to he a"good company man."575 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfect the vote in a representation election, and by maintain-ing an impermissibly broad no-solicitation rule, Respon-dent engaged in unfair labor practices in violation of Sec-tion 8(aX)() of the Act.4. By the discharge of Kenneth Rush on August 26,1977, Respondent engaged in discrimination in regard tohire or tenure of employment or other terms or conditionsof employment discouraging membership in or activitieson behalf of a labor organization in violation of Section8(aX3) and (1) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIt having been found that Respondent has engaged inand is engaging in unfair labor practices in violation ofSection 8(aXI) and (3) of the Act, it will be recommendedthat Respondent cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policies ofthe Act.It has been found that Respondent discriminatorily dis-charged Kenneth Rush in violation of Section 8(aX3) ofthe Act. Although the record shows that Respondent hassince reinstated Rush, the record is unclear as to whetherhe has actually been returned to his former position. It willtherefore be recommended that Respondent be ordered tooffer Kenneth Rush immediate and full reinstatement tohis former position, or, if such position no longer exists, toa substantially equivalent position, without prejudice to hisseniority or other rights or benefits, and make him wholefor any loss of pay or benefits he may have suffered as aresult of the discrimination against him, as found herein-above, by payment to him of a sum of money equal to thathe would have earned as wages or other benefits from Au-gust 26, 1977, to the date of his full reinstatement, less hisnet earnings during such period, and interest thereon, to becomputed in the manner prescribed in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Florida Steel Corpora-tion, 231 NLRB 651 (1977)12In order to make effective for Respondent's employeesthe guarantee of rights contained in Section 7 of the Act, itwill be recommended that Respondent cease and desistfrom in any manner infringing upon the rights guaranteedby the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER 13The Respondent, Huttig Sash & Door Company, Miami,Florida, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Discharging, laying off, or otherwise discriminatingagainst employees in order to discourage membership in oractivities on behalf of Freight Drivers, Warehousemen andHelpers Local Union No. 390, an affiliate of InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor organization.(b) Coercively interrogating employees concerningunion membership, activities, or sympathies.(c) Seeking to have employees report on the union activ-ities or conversations concerning unions of other employ-ees.(d) Granting employee benefits to affect employeemembership in, or activities on behalf of, or support of alabor organization.(e) Promulgating or maintaining or enforcing any ruleor regulation prohibiting its employees from soliciting onbehalf of any labor organization on Respondent's premisesduring their nonworking time, or prohibiting the distribu-tion of union literature in nonworking areas during em-ployees' nonworking time.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the purposes of the Act:(a) Offer to Kenneth Rush, if it has not already done so,immediate and full reinstatement to his former position or,if that position no longer exists, to a substantially equiva-lent position, without prejudice to his seniority or otherrights and privileges, and make him whole for any loss ofearnings or benefits he may have suffered by reason ofRespondent's discrimination against him as set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to facilitate the effectuation of the Order herein.(c) Post at its operations at Miami, Florida, copies of theattached notice marked "Appendix." 4 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 12, after being duly signed by an authorized represen-tative of Respondent, shall be posted by it immediatelyupon receipt thereof and be maintained by it for 60 consec-utive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(d) Notify the Regional Director for Region 12, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.12 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.14 In the event that this Order is enforced by a judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."576 HUTTIG SASH & DOOR COMPANYAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge, lay off, or otherwise discrim-inate against any employee in order to discouragemembership in, or support of, Freight Drivers, Ware-housemen and Helpers Local Union No. 390,IBTCWHA, or any other labor organization.WE WILL NOT coercively interrogate employees con-cerning union membership, activities, or sympathies.WE WILL NOT ask employees to report on other em-ployees' union membership, or activities, or conversa-tions concerning the Union.WE WILL NOT grant benefits to employees to discour-age union membership or activities, or support for aunion.WE WILL NOT make, maintain, or enforce any rulewhich prohibits employees from soliciting on behalf ofthe Union, or any other labor organization, on compa-ny premises during employees' nonworking time, orfrom distributing union literature on company prem-ises in nonworking areas during employees' nonwork-ing time.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights guaranteed by the National Labor RelationsAct, as amended.WE WILL offer to Kenneth Rush immediate and fullreinstatement to his former position or, if that positionno longer exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of earn-ings or benefits which he may have suffered by reasonof the discrimination against him, with interestthereon.HUNTIG SASH & DOOR COMPANY577